Per Curiam :
The plaintiff had a verdict of $5,000 for personal injuries, which, after a careful consideration of the record before us, we think is largely in excess of the damages sustained by him, The evidence adduced upon the trial does not show that his injuries have affected, or will affect to any great extent, his earning capacity. Under such circumstances we think a verdict of $5,000' ought not to stand, and,, therefore, the judgment and order denying a motion for a new trial are reversed and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff will stipulate to reduce the damages recovered to $2,500 and the extra allowance granted to $100,, *297thereby reducing the judgment as entered to the sum of $2,784.06 ; in which case judgment as so reduced and order denying motion for new trial are affirmed, without costs to either party.
Present-—-Van Brunt, P. J., Rumsey, Ingraham and McLaughlin, JJ.
Judgment reversed, new trial ordered, costs to appellant to abide event, unless plaintiff stipulate to reduce judgment as entered to $2,784.06; in which case judgment as so reduced and order denying motion for new trial affirmed, without costs to either party.